Citation Nr: 0816962	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  04-00 261A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to an initial compensable rating for a right 
groin scar due to cyst removal and inguinal hernia surgery.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1977 to 
October 1987.

This matter initially came before the Board of Veterans' 
Appeals (Board) from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that granted the veteran service 
connection for residuals, scar, lymph adenopathy right groin, 
and assigned a noncompensable rating.  In September 2003, 
jurisdiction over the veteran's claims file was transferred 
from the St. Petersburg RO to the RO in Wichita, Kansas.  A 
rating decision issued by the Wichita RO in December 2003 
granted the veteran a temporary total disability rating 
following a right inguinal hernia repair he underwent in 
October 2003.  The noncompensable rating was reinstated 
effective February 1, 2004.  The Board remanded the matter 
for further evidentiary development and adjudication in 
August 2007.  Action was thereafter taken on the claim by the 
Appeals Management Center (AMC) in Washington, D.C., and the 
claim was again denied via the issuance of a supplemental 
statement of the case (SSOC) in February 2008.  

As the appeal with respect to the veteran's claim emanates 
from the veteran's disagreement with the initial 
noncompensable rating assigned following the grant of service 
connection for residuals, scar, lymph adenopathy right groin, 
the Board has characterized the claim as a claim for a higher 
initial rating, in accordance with Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).


REMAND

In August 2007, the Board remanded the veteran's claim for 
evidentiary development, to include seeking records of both 
private and VA outpatient treatment.  The remand further 
sought a VA examination for the veteran, noting that, since 
the date of his last VA examination, he had undergone a right 
inguinal hernia repair that could impact his claim for a 
higher initial rating for the right groin scar.  (The RO had 
included the inguinal hernia as part of the service-connected 
disability by virtue of assigning the temporary total rating 
and by rating the disability based on the criteria for 
inguinal hernias.  38 C.F.R. § 4.114, Diagnostic Code 7338.)

However, the Board notes that although requested in its 
remand, no updated records from the veteran's treatment at 
the Robert J. Dole Department of Veterans Affairs Medical and 
Regional Office Center (VAMC) in Wichita, Kansas, were sought 
or associated with the claims file.  (The most recent VAMC 
treatment records in the file are dated in November 2004.)  
Further, no VA examination was scheduled for the veteran.  
The agency of original jurisdiction (AOJ) appears to have 
interpreted the Board's August 2007 action as requiring only 
an initial correspondence to the veteran seeking releases for 
private records rather than a directive to seek both private 
and VAMC records as well as a VA examination, as the Board 
intended.  While this may have been due to the Board's 
instructions in the remand directive, this problem now needs 
to be corrected.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated that, if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied 
with, the Board itself errs in failing to ensure compliance.  
Id.

The Board further notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically in the claims file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the 
identified VA medical records may have a bearing on the 
veteran's claim for an initial compensable, the AOJ should 
attempt to obtain the above-identified medical records, along 
with any other examination or treatment records since 
November 2004, from the Wichita VAMC and associate them with 
the claims file.

In the August 2007 remand, the Board sought a VA examination 
following the veteran's October 2003 surgery for his right 
inguinal hernia.  As noted above, the veteran is entitled as 
a matter of law to compliance with the Board's remand 
instructions.  See Stegall, 11 Vet. App. at 271.  Therefore, 
the Board finds that the veteran must be provided with a VA 
medical examination to address his claim for an initial 
compensable rating.  The examiner must review the veteran's 
entire claims file, to include records of his October 2003 
right inguinal hernia repair and any records associated with 
the file since the August 2007 remand.  

The Board again emphasizes that future adjudication of the 
veteran's claim for an initial compensable rating must 
include consideration of any VAMC records subsequent to 
November 2004 as well as the VA examination to be provided 
the veteran pursuant to this remand.  The Board also notes 
that in its prior remand, the veteran's service-connected 
disability at issue in this appeal was conceded to 
contemplate both a scar of the right groin area and a post-
operative inguinal hernia.  The AOJ must thus consider the 
entirety of the veteran's disability when evaluating his 
entitlement to an initial compensable rating.

The veteran is hereby placed on notice that failure to report 
to the scheduled examination, without good cause, could 
result in a denial of his claim.  See 38 C.F.R. § 3.655(b) 
(2007).

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The AOJ should obtain from the 
Wichita VAMC any available medical 
records pertaining to the veteran's 
examination or treatment at that 
facility since November 2004.  The AOJ 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2007) as regards 
requesting records from Federal 
facilities.  All records and/or 
responses received should be associated 
with the claims file.

2.  The veteran should be scheduled for 
a VA examination.  The claims folder 
should be made available to the 
examiner for review in conjunction with 
the examination.  The examiner should 
be provided with the current criteria 
for the evaluation of skin disabilities 
and with the criteria for judging 
inguinal hernias.  When examining the 
veteran's scar, the examiner should 
specifically note the size of the scar, 
whether it is adherent, and whether 
there is any visible or palpable loss 
of the underlying tissue.  The examiner 
should also indicate the approximate 
area of the scar, as well as any 
tenderness, limitation of motion, or 
tissue loss of the affected area.  Any 
other resulting impairment should also 
be noted.  Finally, the examiner should 
note whether there is any hernia, and 
if so whether it is reducible, 
remediable, well supported by a truss 
or belt, or irremediable.

3.  After securing any additional 
records, and after undertaking any 
other development deemed appropriate, 
the AOJ should readjudicate the claim 
on appeal in light of all pertinent 
evidence and legal authority (to 
include consideration of the report of 
VA examination as required by this 
remand, above, as well as all evidence 
received since the February 2008 
supplemental statement of the case was 
issued).  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with 
a supplemental statement of the case 
and afforded an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

